Citation Nr: 0427253	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  00-09 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for diabetes mellitus 
associated with herbicide exposure.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for peripheral 
neuropathy secondary to lumbosacral strain with arthritis. 

6.  Entitlement to service connection for schizophrenia 
secondary to lumbosacral strain with arthritis. 

7.  Entitlement to a total disability rating based upon the 
need for convalescence.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel 


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.  He had service in the Republic of Vietnam from August 
1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran was scheduled for a hearing before a Member of 
the Board in July 2004.  The veteran withdrew his request for 
a hearing by correspondence dated in June 2004.

Although the RO adjudicated the claim for service connection 
for PTSD on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board 
has enlarged the issues to include the issue of whether new 
and material evidence has been submitted to reopen the 
service connection claim for PTSD.  The service connection 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied service 
connection for PTSD, in essence, based upon a finding that 
the evidence did not establish that a stressful experience 
sufficient to cause PTSD actually occurred during active 
service.

2.  Evidence added to the record since the July 1996 rating 
decision includes evidence not previously submitted to agency 
decision makers, relating to an unestablished fact necessary 
to substantiate the claim, which raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's only service-connected disability is 
chronic low back strain, which is presently evaluated as 20 
percent disabling.

4.  The evidence does not show that the veteran required 
hospital treatment for the service-connected back disability 
or required a period of convalescence because of this 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003). 

2.  The criteria for a temporary total rating based on 
convalescence have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Among other things, the VCAA eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, could be re-adjudicated as if the 
denial had not been made.  

The RO denied service connection claims, including for 
peripheral neuropathy and a psychotic disorder 
(schizophrenia) secondary to lumbosacral strain with 
arthritis, and gastritis in a March 2000 rating decision as 
not well grounded.  As the veteran continues to assert 
entitlement to service connection for peripheral neuropathy 
and a psychotic disorder (schizophrenia) secondary to 
lumbosacral strain with arthritis, and gastritis, in light of 
the VCAA the Board finds these issues must be considered upon 
de novo adjudication.

In that March 2000 rating decision the RO also denied service 
connection for diabetes mellitus as a result of exposure to 
herbicides, and PTSD, as well as a temporary total evaluation 
for convalescence.  

A review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
July 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the July 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the October 2003 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the July 2001 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

I.  New and material evidence to reopen a claim for service 
connection for PTSD.  Under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  An amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  However, the amended 
version is not applicable in this case since the veteran's 
claim was filed in February 1999.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a July 1996 rating decision the RO denied service 
connection for PTSD.   The RO found the evidence did not 
establish that a stressful experience sufficient to cause 
PTSD actually occurred during active service.  The veteran 
did not appeal that determination and it has become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision includes evidence that was not previously submitted 
to agency decision makers related to an unestablished fact 
necessary to substantiate the claim, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  The evidence includes extensive 
VAMC medical reports demonstrating treatment for alcohol 
abuse, polysubstance abuse and several psychiatric diagnoses 
including PTSD.  In addition, during PTSD clinical treatment 
the veteran has indicated several additional stressor 
incidents which do not appear to have been raised at the time 
of the last final decision.  As that evidence addresses 
directly the basis for the prior denial of the claim, it is 
"new and material" and the claim must be reopened. 


II.  Temporary Total Rating for a Period of Convalescence.  
In a statement dated in December 1999, the veteran requested 
a "convalescence rating for hospitalization at the VAMC, 
Miami, Fla."  VA regulations provide that a total disability 
rating will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge, if the hospital treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more (the shoulder is considered a major joint, pursuant to 
38 C.F.R. § 4.45), application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2003).

The veteran is service connected for a back disability rated 
at 20 percent disabling.  The evidence does not show that the 
veteran has required hospital treatment for the service-
connected back disability.  The evidence demonstrates 
extensive periods of hospital treatment primarily for 
nonservice-connected polysubstance abuse and alcohol 
dependence.  Therefore, the Board finds the requirements for 
a temporary total rating have not been met.  The 
preponderance of the evidence is against the veteran's claim.


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.

The claim for entitlement to a temporary total rating for a 
period of convalescence is denied.


REMAND

The Board notes that the VCAA requires VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A.  In claims for disability 
compensation, such assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).

By rating action in September 2001, the RO denied service 
connection for diabetes mellitus as a result of exposure to 
herbicides.  In making that determination the RO noted the 
veteran had not been diagnosed with diabetes mellitus.  
However in the Supplemental Statement of the Case in October 
2003, the RO noted the veteran was denied service connection 
for diabetes mellitus because he has been diagnosed with 
diabetes mellitus type I (not presumptive service connection) 
instead of diabetes mellitus type II (presumptive service 
connection).  

Post-service medical records include extensive medical 
records revealing treatment for several physical and 
psychiatric disorders as well as several VA hospitalizations 
for chronic alcoholism, polysubstance abuse, schizophrenia, 
and related physical and mental disorders.  

In this case, the Board notes that the veteran has not been 
afforded a recent VA examination or a specific medical 
opinion as to the etiology of any of the claimed disorders.  
The veteran was last afforded a VA mental examination in 
February 1996 at which time he was given diagnoses of PTSD, 
history of polysubstance abuse, and alcohol dependency.  The 
examiner noted he could not rule out schizophrenia.  The last 
general VA examination appears to have been July 1999.  

The Board finds additional development is required prior to 
appellate review.  The veteran should be accorded 
examinations and medical opinions should be obtained as to 
whether it is as likely as not that any current peripheral 
neuropathy or schizophrenia was related to his service-
connected low back disorder; and, whether any current PTSD, 
diabetes mellitus, or gastritis is related to his period of 
service.  

Prior to this examination, the RO should obtain and associate 
with the claims file all recent outstanding pertinent medical 
treatment records.  In this case, the veteran stated his 
treatment was through VA.  These records should be obtained 
and made available to the VA examiner. 

Accordingly, these matters are REMANDED to the RO for the 
following:  

1.  The veteran should be requested to 
identify any additional sources of 
treatment for any of the claimed 
disorders.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.

2.  The RO should request that the 
veteran provide specific details, to 
include names, dates, and circumstances 
(i.e., the who, what, when and where 
facts), for all claimed stressors related 
to his service in Vietnam.  If the 
veteran provides the requested details as 
to stressors, the RO should contact the 
appropriate agency, such as National 
Archives and Records Administration 
(NARA) or the National Personnel Records 
Center (NPRC), for evidence to 
corroborate his alleged stressors.  

3.  Following the receipt of the 
aforementioned report, the RO should make 
a specific determination, based on the 
complete record, as to whether the 
veteran was exposed to a claimed stressor 
or stressors in service.  The RO must 
specify for the record, which, if any, of 
the claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

4.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the existence and date of 
onset or etiology of any currently 
manifested psychiatric disorder including 
schizophrenia and PTSD.  The examiner 
should elicit a history from the veteran 
of his psychiatric symptoms.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  
The claims folder must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner should offer opinions as to the 
date of onset for any psychiatric 
disorder identified and state whether any 
psychiatric disorder is related to the 
veteran's military service.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only in-
service stressors verified by the RO may 
be relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
the stressor upon which the diagnosis is 
based.  If schizophrenia is diagnosed, 
the examiner should state whether it is 
at least as likely as not that the 
schizophrenia is due to or caused by the 
veteran's lower back disorder.

5.  The RO should arrange for the veteran 
to undergo VA medical examination by an 
appropriate specialist to determine the 
nature and etiology of any diagnosed 
peripheral neuropathy.  The claims file 
must be made available to the examiner, 
and the examination report should reflect 
a review of the claims file.  The 
examiner should elicit a history from the 
veteran of his peripheral neuropathy 
problems.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner is requested to 
indicate whether the veteran currently 
has peripheral neuropathy.  If so, the 
examiner is requested to express an 
opinion as to the following:

?	Is it at least as likely as not that 
the peripheral neuropathy began 
while the veteran was in military 
service from December 1965 to 
December 1967?

?	Is it at least as likely as not that 
the peripheral neuropathy was 
associated with any incident of the 
veteran's military service?  

?	Is it at least as likely as not that 
the peripheral neuropathy was 
associated with his lower back 
disorder?

6.  The RO should arrange for the veteran 
to undergo VA medical examination by an 
appropriate specialist to determine the 
nature and etiology of any diagnosed 
diabetes mellitus and gastritis.  The 
claims file must be made available to the 
examiner, and the examination report 
should reflect a review of the claims 
file.  The examiner should elicit a 
history from the veteran of his diabetes 
mellitus and gastritis problems.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is requested to indicate whether 
the veteran currently has diabetes 
mellitus and/or gastritis.  If so, the 
examiner is requested to express an 
opinion as to the following:

?	Is it at least as likely as not that 
the diabetes mellitus and/or 
gastritis began while the veteran 
was in military service from 
December 1965 to December 1967?

?	Is it at least as likely as not that 
the diabetes mellitus or gastritis 
was associated with any incident of 
the veteran's military service?  

?	Is it at least as likely as not that 
diabetes mellitus was associated 
with exposure to herbicides?

7.  After completion of the above, the RO 
should re-adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                    
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



